The appeal in this case is from a decree overruling the demurrer as last amended to the bill.
There was an order duly made by the judge of the circuit court to consolidate this cause (No. 40502) with cause No. 40501, Birmingham Trust  Savings Company, as Trustee, etc., v. Everett Shepherd et al., and prosecute causes numbered 40502 and 40503 under cause No. 40501.
The decision of this court in cause No. 40501, opinion by Mr. Justice Brown, is to the effect that the demurrer should have been sustained to the bill. The writer is likewise of the same opinion, and this cause is therefore reversed and remanded on the authority of cause No. 40501, Everett Shepherd et al. v. Birmingham Trust  Savings Company, ante, p. 320, 171 So. 906, this day decided.
Reversed and remanded.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.